Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 05/27/2022.  In the Amendment, Applicant amended claims 1, 11 and 17.  Claims 13 and 20 are  cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
Amendment filed 05/27/2022;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-12, 14-19 and 21  (renumbered 1-19) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: reclaiming storage space in the file system by occupy an amount of storage space in the file system exceeding a threshold amount.
 	The closest prior arts are Charles W. Gautney  et al. (US PGPUB 2004/0039887, hereinafter Gautney) in view of Pomerantz et al. (US PGPUB 2011/0258333, hereinafter Pomerantz) are generally directed to various aspect of method, non-transitory computer-readable media and computing device for managing resources stored on a communication device which is monitoring of the available space at the memory device and cleanup of indicate of the amount of memory space requested to be made available and further disclose transfer file between the account in the cloud repository and a network isolated device via the mass storage interface.
 	However, none of Gautney and Pomerantz teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 17. For examples, it failed to teach “determining that the plurality of content items, in aggregate, occupy an amount of storage space in the file system exceeding a threshold amount, reclaiming storage space in the file system occupied by the plurality of content items, wherein the reclaiming of the storage space comprises: storing attributes in the file system reflecting at least a synchronization update to a particular content item of the plurality of content items; based at least in part on the attributes reflecting the synchronization update to the particular content item, determining that the particular content item in the file system is no longer synchronized to the datastore of the content management system; based at least in part on the determining that the particular content item is no longer synchronized to the datastore, prompting for user input to confirm reclaiming of storage space in the file system occupied by the particular content item; and reclaiming storage space in the file system occupied by the particular content item based, at least in part, on receiving the user input.”
 	This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 17 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 17. 
	The dependent claims depending upon claims 1, 11 and 17 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163